Fox, J.
The return to the writ in this case shows that the petitioner is held on a bench-warrant regularly issued out of the superior court of the city and county of San Francisco, upon an indictment found by the grand jury, charging him with the crime of forgery, a felony punishable by imprisonment in the state prison not less than one nor more than fourteen years, and upon which warrant an order has been regularly indorsed, admitting the prisoner to bail in the sum of eight thousand dollars. The application is in form to be admitted to bail, but upon the hearing the party asks for a reduction of bail.
This court or its justices will not interfere with the discretion exercised by the court in which the indictment is found in the matter of fixing the amount of bail, unless it shall appear per se that the amount fixed is unreasonably great, and clearly disproportionate to. the offense involved. (Ex parte Ryan, 44 Cal. 555; Ex parte Duncan, 53 Cal. 410; 54 Cal. 75.)
*184The determination of what is disproportionate to the offense involved does not depend alone upon the amount of money which may have been lost to one party, or secured to another, by means of the offense, but it depends rather upon the moral turpitude of the crime, the danger resulting to the public from the commission of such offenses, and the punishment imposed or authorized by law therefor. I cannot say that in this case there has been any abuse of discretion, or that the amount already fixed is disproportionate to the offense involved. The writ is discharged, and the prisoner remanded.